                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

 PAUL ZONDO,                                      CV 17-93-H-BMM-JTJ

                      Plaintiff,
                                                           ORDER
       vs.

 MONTANA STATE PRISON,
 MONTANA DEPARTMENT OF
 CORRECTIONS,

             Defendants.

      IT IS HEREBY ORDERED that Plaintiff’s Motion to Appear by

Telephone at the November 7, 2018 Preliminary Pretrial Conference is, Doc. 18, is

GRANTED. BOTH PARTIES will appear at the Preliminary Pretrial Conference

on November 7, 2018 by TELEPHONE. The Court will contact the parties with

the call-in number.

      Dated this 29th day of October, 2018.
